DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4,10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinbara (US 6,137,816).
Considering Claim 1 Kinbara discloses a heater device for use within transmitter optical subassemblies (TOSAs), the heater device comprising: a base(See Col. 10 lines 19-40, fig. 5 i.e. a base(200a)); a resistive heating element disposed on the base(See Col. 10 lines 19-40, fig. 5 i.e. a resistive heating element(60) disposed on the base(200a)); an electrical conductor disposed at least partially on the resistive heating element, the electrical conductor to electrically connect a laser diode (LD) with associated LD driving circuitry(See Col. 10 lines 19-40, fig. 5 i.e. an electrical conductor(51,52,57,59 and connecting wires) disposed at least partially on the resistive heating element(60), the electrical conductor(51,52,57,59 and connecting wires)  to electrically connect a laser diode (LD1) with associated LD driving circuitry(DR1)); a layer of electrically insulating material disposed between the electrical conductor and the resistive heating element(See Col. 10 lines 19-40, fig. 11 i.e. a layer of electrically insulating material(71) disposed between the electrical conductor(51,52,59 and connecting wires) and the resistive heating element(70)); and wherein the layer of electrically insulating material thermally couples the resistive heating element to the electrical conductor to communicate heat generated by the resistive heating element to the LD via the electrical conductor, and wherein the layer of electrically insulating material electrically isolates the resistive heating element from the electrical conductor(See Paragraph 12,31, fig. 11 i.e. wherein the layer of electrically insulating material(71)  thermally couples the resistive heating element(70) to the electrical conductor(51,52,59 and wires) to communicate heat generated by the resistive heating element(70) to the LD(LD1,LD2,LD3) via the electrical conductor(51,52,59 and connecting wires), and wherein the layer of electrically insulating material(71) electrically isolates the resistive heating element(70) from the electrical conductor(51,52,59 and connecting wires)).
Considering Claim 4 Kinbara discloses the heater device of claim 1, wherein the base comprises a cuboid shape(See fig. 5 i.e. the base(200a) has a cuboid shape ).
Considering Claim 10 Kinbara discloses the heater device of claim 1, wherein the layer of electrically insulating material comprises at least one of Silicon dioxide (SiO2), Aluminum Nitride (AlN), Aluminum Oxide (Al2O3), Silicon Carbide (SiC), Silicon Nitride (Si3N4), and/or Polyimide(See Col. 10 lines 32-41, fig. 5 i.e. the layer of electrically insulating material(53,54,56) comprises at least one of Silicon dioxide (SiO2), Aluminum Nitride (AlN), Aluminum Oxide (Al2O3), Silicon Carbide (SiC), Silicon Nitride (Si3N4), and/or Polyimide or plastic).
Considering Claim 11 Kinbara discloses the heater device of claim 1, wherein the electrical conductor comprises at least one matching resistor(See Col. 6 lines 48-60, fig. 3 i.e. the electrical conductor comprises at least one matching resistor(R1-Rn)).
Considering Claim 12 Kinbara discloses the heater device of claim 1, wherein the resistive heating element extends substantially transverse relative to the electrical conductor, and wherein a first end of the electrical conductor is disposed on a first side of the resistive heating element to provide a first electrical terminal, and a second end of the electrical conductor is disposed on a second side of the resistive heating element to provide a second electrical terminal (See Col. 13 lines 1-35, fig. 10,11 i.e. the resistive heating element(71) extends substantially transverse relative to the electrical conductor(51,52,59 and connecting wires), and wherein a first end of the electrical conductor(51,52,59 and connecting wires) is disposed on a first side of the resistive heating element(71) to provide a first electrical terminal(positive electrode), and a second end of the electrical conductor(51,52,59 and connecting wires)  is disposed on a second side of the resistive heating element to provide a second electrical terminal(negative electrode)).
Considering Claim 13 Kinbara discloses the heater device of claim 12, wherein the second electrical terminal provided by the second end of the electrical conductor has a larger overall surface area relative to the overall surface area of the first electrical terminal provided by the first end of the electrical conductor(See fig. 10 i.e. wherein the second electrical terminal(negative termianl) provided by the second end(74) of the electrical conductor has a larger overall surface area relative to the overall surface area of the first electrical terminal(positive terminal) provided by the first end(75) of the electrical conductor).
Claims 14-26,28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al.(US 2018/0331494).
 	Considering Claim 14 Ho discloses a laser submount for use within transmitter optical subassemblies (TOSAs) or transmitters, the laser submount comprising: a substrate(See Paragraph 27, fig. 2 i.e. a substrate(201)); a laser diode (LD) coupled to the substrate(See Paragraph 28, fig. 2 i.e. a laser diode (LD)(227) coupled to the substrate(201)); a first electrically conductive path disposed on the substrate to electrically couple the LD to LD driving circuitry(See Paragraph 31,32, fig. 2 i.e. a first electrically conductive path(electric traces(206), wire bond, electrical leads/wires(208)) disposed on the substrate(201) to electrically couple the LD(227) to LD driving circuitry(LDD (207))); and a heater device disposed on the substrate(See Paragraph 42, fig. 2 i.e. a heater device disposed on the substrate(206) within the laser package(250)), the heater device having a resistive heating element and an electrical conductor thermally coupled to each other(See Paragraph 42, fig. 2 i.e. the heater device having a resistive heating element and an electrical conductor(electric traces(206), wire bond, electrical leads/wires(208)) thermally coupled to each other), the electrical conductor configured to provide at least a portion of the first electrically conductive path to electrically couple the LD with the LD driving circuitry and configured to communicate heat from the resistive heating element to the LD(See Paragraph 31,42,45, fig. 2 i.e. the electrical conductor(electric traces(206), wire bond, electrical leads/wires(208))  configured to provide at least a portion of the first electrically conductive path to electrically couple the LD(227) with the LD driving circuitry(207) and configured to communicate heat(thermal conducting) from the resistive heating element to the LD), wherein the resistive heating element is electrically isolated from the electrical conductor(See Paragraph 42, fig. 2 i.e. wherein the resistive heating element(TEC) can be provided outside of the laser package(250) showing that it can be electrically isolated from the electrical conductor(electric traces(206), wire bond, electrical leads/wires(208)).
Considering Claim 15 Ho discloses the laser submount of claim 14, further comprising a layer of electrically insulating material disposed between the electrical conductor and the resistive heating element to electrically isolate the electrical conductor from the resistive heating element(See Paragraph 30,32,42, fig. 1a i.e. a layer of electrically insulating material which is a printed circuit board(PCB) disposed between the electrical conductor(wires, traces,boands(206,208,209)) and the resistive heating element to electrically isolate the electrical conductor from the resistive heating element).
Considering Claim 16 Ho discloses the laser submount of claim 14, wherein the LD comprises an electro-absorption modulated laser (EML) having a lasing region and a modulator region(See Paragraph 20, fig. 1a i.e. the LD comprises an electro-absorption modulated laser (EML)(which are lasers in the TOSA(120a-120d)) having a lasing region and a modulator region to convert the received electrical signal into modulated optical signal).
Considering Claim 17 Ho discloses the laser submount of claim 16, wherein the lasing region of the EML is electrically coupled to the first electrically conductive path via the electrical conductor and an electrical interconnect having a first end electrically coupled to the electrical conductor and a second end electrically coupled to the lasing region of the LD(See Paragraph 20, fig. 1a,2 i.e. wherein the lasing region of the EML(TOSA(120a-120d)) is electrically coupled to the first electrically conductive path via the electrical conductor to be coupled to TX circuit(104) and an electrical interconnect having a first end electrically coupled to the electrical conductor(TX circuit(104)) and a second end electrically coupled to the lasing region of the LD of the TOSA(120a-120d)).
Considering Claim 18 Ho discloses the laser submount of claim 17, wherein the resistive heating element communicates heat to the lasing region of the EML via a thermal communication path that extends through a layer of electrically insulating material to the electrical interconnect by way of the electrical conductor(See Paragraph 21,30, 42, fig. 1b,2 i.e. wherein the resistive heating element communicates heat to the lasing region(227 of fig. 2) of the EML via a thermal communication path(heat dissipation path) that extends through a layer of electrically insulating material(PCB board) to the electrical interconnect (wires, traces, bonds (206,208,209)) by way of the electrical conductor(electrical components, wires, traces,boands(206,208,209))).
Considering Claim 19 Ho discloses the laser submount of claim 17, wherein the electrical interconnect comprises at least one wire bond, the at least one wire bond to communicate heat to the lasing region of the EML from the resistive heating element(See Paragraph 21,32,42, fig. 2 i.e. wherein the electrical interconnect wires, traces, boands comprises at least one wire bond(206,208,209), the at least one wire bond to communicate heat to the lasing region(227) of the EML from the resistive heating element).
Considering Claim 25 Ho discloses an optical transceiver module(See Paragraph 17, fig. 1b i.e. an optical transceiver(100)), the optical transceiver module comprising: a housing(See Paragraph 18, fig. 1a i.e. a housing(102)); a transceiver substrate disposed at least partially within the housing(See Paragraph 18,28, fig. 1b,2 i.e. a transceiver substrate(201 of fig. 2) disposed at least partially within the housing(102)); at least one transmitter optical subassembly (TOSA) assembly coupled to the transceiver substrate(See Paragraph 27,28, fig. 2 i.e. at least one transmitter optical subassembly (TOSA)(220) assembly coupled to the transceiver substrate(201)), the at least one TOSA assembly comprising: a laser submount(See Paragraph 30, fig. 2 i.e. a laser submount(204)); a laser diode (LD) coupled to the laser submount(See Paragraph 30, fig. 2 i.e. a laser diode (LD)(227) coupled to the laser submount(204)); a first electrically conductive path disposed on the laser submount to electrically couple the LD to LD driving circuitry(See Paragraph 32, fig. 2 i.e. a first electrically conductive path(206) disposed on the laser submount to electrically couple the LD(227) to LD driving circuitry(207)); a heater device disposed on the laser submount (See Paragraph 42, fig. 2 i.e. a heater device disposed on the laser submount (204)), the heater device providing at least a portion of the first electrically conductive path and configured to communicate heat to the LD via one or more wire bonds(See Paragraph 32,42,45, fig. 2 i.e. the heater device providing at least a portion of the first electrically conductive path and configured to communicate heat to the LD(227) via one or more wire bonds(206)); and a receiver optical subassembly (ROSA) arrangement coupled to the transceiver substrate(See Paragraph 18,19, fig. 1b i.e. a receiver optical subassembly (ROSA)(130) arrangement coupled to the transceiver substrate of housing(102)).
Considering Claim 26 Ho discloses the optical transceiver module of claim 25, wherein the LD comprises an electro-absorption modulated laser (EML) having a lasing region and a modulator region(See Paragraph 20, fig. 1a i.e. the LD comprises an electro-absorption modulated laser (EML)(which are lasers in the TOSA(120a-120d)) having a lasing region and a modulator region to convert the received electrical signal into modulated optical signal).
Considering Claim 28 Ho discloses the optical transceiver module of claim 25, further comprising a thermoelectric cooler coupled to the transceiver substrate, the thermoelectric cooler being thermally coupled to the at least one TOSA assembly and thermally isolated from the transceiver substrate, and wherein the thermoelectric cooler defines a thermal communication path that extends from the at least one TOSA assembly to the housing without passing through a hermetically-sealed cavity(See Paragraph 12,21, 42, fig. 1b,2 i.e. a thermoelectric cooler(TEC) coupled to the transceiver substrate(201 of fig. 2), the thermoelectric cooler(TEC) being thermally coupled to the at least one TOSA assembly(120a-120d of fig. 1b) and thermally isolated from the transceiver substrate(201 of fig. 2), and wherein the thermoelectric cooler(TEC) defines a thermal communication path(heat dissipation path) that extends from the at least one TOSA assembly(120a-120d of fig. 1b) to the housing(102 of fig. 1b) without passing through a hermetically-sealed cavity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kinbara (US 6,137,816) in view of Cabessa et al.(US 2019/0271818).
Considering Claim 2 Kinbara does not explicitly disclose the heater device oclaim 1, wherein the base comprises a material with a thermal conductivity of 1.5 Watts per meter-Kelvin (W/m-K) or less.
 	Cabessa teaches the heater device of claim 1, wherein the base comprises a material with a thermal conductivity of 1.5 Watts per meter-Kelvin (W/m-K) or less(See Paragraph 58,59, fig. 6 i.e. the base(20,30) comprises a material(112) with a thermal conductivity of 1.5 Watts per meter-Kelvin (W/m-K) or less).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kinbara, and have the base to comprise a material with a thermal conductivity of 1.5 Watts per meter-Kelvin (W/m-K) or less, as taught by Cabessa, thus improving transmission signal quality by improving stability using a material with a thermal conductivity of 1.5 Watts per meter-Kelvin (W/m-K) or less.
Claims 3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinbara (US 6,137,816) in view Kondo(US 2004/0184495).
Considering Claim 3 Kinbara does not explicitly disclose the heater device of claim 1, wherein the base comprises Quartz.
Kondo teaches the heater device of claim 1, wherein the base comprises Quartz(See Paragraph 106, fig. 9 i.e. the base(171) comprises Quartz ).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kinbara, and the base to comprise a plurality of projections defined by a groove, the base to comprises Quartz, as taught by Kondo, thus providing an efficient transmission system by precisely monitoring the amount of light emitted using semiconductor integrated circuit having a surface-emitting laser, as discussed by Kondo (Paragraph 7).
Considering Claim 5 Kinbara does not explicitly disclose the heater device of claim 1, wherein the base comprises a plurality of projections defined by a groove, the plurality of projections to mount the base to a substrate.
Kondo teaches the heater device of claim 1, wherein the base comprises a plurality of projections defined by a groove, the plurality of projections to mount the base to a substrate(See Paragraph 94, fig. 4 i.e. the base(110) comprises a plurality of projections defined by a groove(121), the plurality of projections(121) to mount the base to a substrate(111,110)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kinbara, and the base to comprise a plurality of projections defined by a groove, the plurality of projections to mount the base to a substrate, as taught by Kondo, thus providing an efficient transmission system by  preventing cracks and interlocking different parts of the circuit on the substrate on the substrate using grooving, as discussed by Kondo (Paragraph 94).
Allowable Subject Matter
Claims 6-9,27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637